DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 12, and 13 is/are rejected under 35 U.S.C. 103 as being obvious over Zhang et al (2013/0273443) in view of Yang et al (WO 2017/214900 and its US equivalent 2019/0181427).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Zhang et al disclose a lithium pouch battery 300 comprising a lithium foil anode 302/402 pressed into a current collector 312/404 ([0094], [0105]), a separator 304, a membrane 308, an air electrode (cathode) 306, and an electrolyte. 


    PNG
    media_image1.png
    127
    318
    media_image1.png
    Greyscale

The cathode comprises a first and second layer on opposing sides of the current collector ([0110]), wherein each has a thickness of 0.5 to 0.7 mm (500 to 700 microns; [0138]). The thickness of the current collector is not presented, however, given figured 4, wherein the thickness of the cathode 402 and that the estimated thickness of the current collector 404 is approximately 1/5 to ¼ the thickness, the thickness would be about 100 microns. The cathode material is preferably carbon, but may be Li2S, Li4Ti5O12 ([0112], [0130]; instant claim 12)
The electrolyte comprises a solvent and lithium salt, with solvents and salts preferred falling within the scope of the instant claim 13. Examples include 1M LiTFSI in EC:PC with 20% DME ([0174]) LiTFSI in EC/PC (1:1 weight ratio for a 1M solution; [0233]), in similar amounts and concentrations as in the instant invention. With respect to the electrolyte mass E to the pouch cell having an electrolyte mass to cell capacity (E/C) ratio within a range of 1 to 6 g.Ah-1, given the discharge rate C/10 rate the theoretical specific capacity us as high as 864mAh/g with an operation voltage at 2.5 V, thus giving a ratio of more than 1:


    PNG
    media_image2.png
    418
    330
    media_image2.png
    Greyscale

The reference teaches pouch with similar materials, however, the reference fails to specifically disclose the areal capacity of the cathode and anode.
Yang et al disclose a pouch cell ([0231], [0238]), and teaches that pouch cell anodes and cathodes reasonably comprise a capacity of each falling within the claimed range, and a N/P ration within the claimed range. 

    PNG
    media_image3.png
    87
    309
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    144
    300
    media_image4.png
    Greyscale

Given the teachings by Yang et al that is known for pouch cells to perform optimally with anodes and cathode capacities, and a N/P ratio within the claimed range, and the teachings of the primary reference for anodes and cathodes having similar materials to those of the instant invention, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare a pouch cell as described by Zhang et al, wherein the anode and cathode have a capacity and N/P ratio as taught by Yang et al, wherein the resultant device would meet the limitations of the instant claims 1 and 2. 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Claim 3 is/are rejected under 35 U.S.C. 103 as being obvious over Zhang et al in view of Yang et al, in further view of Ku et al (9,899,698).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Each of Zhang et al and Yang et al have been discussed above. The primary reference provides non-limiting examples of pouch cell and other battery cell structure, and broadly teaches that pouch cells comprise at less the components as claimed, with any tabs extending beyond the pouch to the exterior. While the reference does not specifically disclose stacked batteries in the pouch, Ku et al discloses that it is known in the art to prepare a pouch cells comprising a plurality or stacked cells, thus comprising multiple anodes, cathodes, and separators (figures, claims).
Given the teachings of the references, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the material of Zhang et al in view of Yang et al, choosing as the battery, a stacked cell structure comprising multiple anodes, cathode, and separators as taught to be known in the art for pouch cells as taught by Ku et al. 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Claim 4 is/are rejected under 35 U.S.C. 103 as being obvious over Zhang et al in view of Yang et al in further view of Carlson (2017/0222206).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Each of Zhang et al and Yang et al have been discussed above. The primary reference broadly teaches that the battery comprises an anode, anode current collector, cathode (air electrode), and current collector. The reference teaches a non-limiting list of suggested anodes, cathodes, and current collectors, and their “typical” thicknesses, which are also not limiting. 
Carlson et al disclose a battery having a metal anode and configurations preferable for forming stacked and flat batteries(such as those in a pouch cell ([0007]-[0010]). The reference teaches a less expensive method of coating / forming the battery layers by employing layers having the thicknesses and arrangements taught by the reference. These include both a cathode and anode assembly comprising a current collector, and may comprise an electrode layer on each side of the current collector (the reference is mainly drawn to the discussion of the anode assembly, however, the reference teaches that both the anode and cathode may have the discussed structure; [0035]-[0040]). The current collectors preferably have a thickness of about 3 microns, but broadly may have a thickness of 10 to 12 microns, preferably 3 microns or less, most preferably, 0.5 to 1.5 microns. The anode and cathode layers include particles having a size of 0.5 to 5 microns, making the layers have about that thickness as well ([0034]). The thicknesses of the current collectors and the anode and cathode layers fall within the claim limitations of the instant claims 4 and 11.
Given the teachings of the references, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the material of Zhang et al in view of Yang et al, choosing as the battery, a stacked cell structure comprising a three-layered anode and anode current collector and three-layered cathode and current collector assembly in thicknesses as taught to be known in the art and to improve the ease of assembly and cost of the battery as taught by Carlson et al. 

This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Claims 5-10 is/are rejected under 35 U.S.C. 103 as being obvious over Zhang et al in view of Yang et al, in view of Carlson et al and Nelson et al (2016/0079573).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Each of Zhang et al, Yang et al, and Carlson et al have been discussed above. The primary reference broadly teaches that the battery comprises an anode, anode current collector, cathode (air electrode), and current collector. The reference teaches a non-limiting list of suggested anodes, cathodes, and current collectors, and their assemblies.
Nelson et al disclose a specific battery tab design for flat-profile packaged batteries. The reference teaches that an anode preferably includes a support tab frame around the periphery of the battery cell, and an opposing frame parallel to the support frame, and wherein the current collector tab extends beyond the edge of the frame ([0008], [0037], figure 7) as required by the instant claim 5:

    PNG
    media_image5.png
    311
    336
    media_image5.png
    Greyscale

The support tab further teaches that the support extends to the terminal end of the protruding tab of the anode current collector to fully support the protruding tab and coated with adhesive tape (abstract, [0032];instant claim 9).
One of ordinary skill in the art would have be motivated by the teachings of Nelson et al to prepare the device of Zhang et al in view of Yang et al and Carlson et al, choosing the prepare the device comprising a tab support, wherein the tab support extends the length of the current collector tab to fully support the tab, as taught by Nelson et al.
With respect to the instant claim 9, the Nelson et al reference further teaches an embodiment that batteries comprising multiple battery calls stacked, which would include multiple anodes, cathodes, and separators, and current collectors, each having tabs and support tabs structures ([0064], figure 6).
Given the teachings of the references, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the material of Zhang et al in view of Yang et al and Carlson et al, choosing as the battery, a stacked cell structure comprising multiple anodes, cathode, and separators as taught to be known in the art for flat (including pouch cells) by Nelson et al.
With respect to claim 10, the primary reference teaches that the lithium metal, the anode current collector and tab, cathode current collector, separator, and pouch./ case amounts fall within the claimed ranges (see figure 44 of Zhang et al). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Claims 15-19 is/are rejected under 35 U.S.C. 103 as being obvious over Zhang et al in view of Yang et al Carlson et al and Nelson et al, in further view of Han et al (WO 2018/098494 and its US equivalent 2020/0067126).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Each of Zhang et al, Yang et al, Carlson et al, and Nelson et al have been discussed above. The primary reference broadly teaches that the battery comprises an anode, anode current collector, cathode (air electrode), current collectors, and support tab structures. The references relate to the pouch cell construction, and teach that known modifications may be made.
Han et al disclose an external pressure-inducing element for pouch cell (instant claim 15), wherein the pressure applied may be up to 50PSI (344kPa; [0104]; instant claim 16). With respect to claim 17, examples demonstrate pressures of 9 to 11 PSI (62.05 to 75.84; 0115]), and a cell discharge energy having over 75% after 50 cycles (figure 11). 
Given the teachings of the references, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the device of Zhang et al in view of Yang et al, Carlson et al, and Nelson et al, choosing to include the known pressure-inducing element of Han et al to improve the capacity and battery life. 

This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Claim 14 is/are rejected under 35 U.S.C. 103 as being obvious over Zhang et al and Yang et al in further view of Zhang et al (2018/0254524).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Each of Zhang et al and Yang et al have been discussed above. The primary reference provides non-limiting examples of electrolyte additive, but fails to specifically disclose a diluent as claimed.
Zhang et al ‘524 teach a battery and electrolyte comprising a diluent such as TTE, BTFE, TFTFE, MOFB, and/or EOFB, which advantageous improves the cycle stability of the device ([0124]).
Given the teachings of the references, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the material of Zhang et al in view of Yang et al, choosing to include a diluent as disclosed by Zhang et al ‘524 to improve the cycle stability of the battery.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Claim 20 is/are rejected under 35 U.S.C. 103 as being obvious over Zhang et al in view of Yang et al, Carlson et al, and Nelson et al, and Han et al, in further view of Zhang et al ‘524.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Each of Zhang et al, Yang et al, Carlson et al, Nelson et al, and Han et al have been discussed above. The primary reference provides non-limiting examples of electrolyte additive, but fails to specifically disclose a diluent as claimed.
Zhang et al ‘524 teach a battery and electrolyte comprising a diluent such as TTE, BTFE, TFTFE, MOFB, and/or EOFB, which advantageous improves the cycle stability of the device ([0124]).
Given the teachings of the references, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the material of Zhang et al in view of Yang et al, Carlson et al, and Nelson et al, and Han et al, choosing to include a diluent as disclosed by Zhang et al ‘524 to improve the cycle stability of the battery.

This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA C WALKE whose telephone number is (571)272-1337.  The examiner can normally be reached on Monday to Thursday 5:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMANDA C. WALKE/Primary Examiner, Art Unit 1722